UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
BARBARA SMITH and                   )
CLARENCE GASBY,                     )
                                    )
            Plaintiffs,             )
      v.                            )                 Civil Action No. 16-554 (RBW)
                                    )
                                    )
MARTIN J.A. YEAGER, et al.,         )
                                    )
            Defendants.             )
____________________________________)

                                  MEMORANDUM OPINION

       The plaintiffs, Barbara Smith and Clarence A. D. Gasby, initiated this action against the

defendants, Martin J. A. Yeager, Land, Carroll & Blair, P.C. (“Land Carroll”), where Yeager

was a principal and agent, Gregory T. Dumont, and Mid-Atlantic Commercial Law Group, LLC

(“Mid-Atlantic”), where Dumont was a principal and agent, asserting a legal malpractice claim

regarding the defendants’ representation of the plaintiffs “in a landlord-tenant matter,” (the “L

and T matter”) “in the Superior Court of the District of Columbia,” (the “Superior Court”).

Complaint and Demand for Jury Trial (“Compl.”) ¶¶ 1, 8–9, 14, ECF No. 1-3. Specifically, the

plaintiffs allege that the defendants breached their “duty to use [the] degree of care reasonably

expected of other legal professionals with similar skills acting under the same or similar

circumstances” while representing them in the L and T matter in Superior Court. Id. ¶ 38.

Currently before the Court is the defendants’ Motion to Transfer Venue Under 28 U.S.C. § 1404

(“Defs.’ Mot.”), which seeks to transfer this action to the United States District Court for the

Eastern District of Virginia. Upon careful consideration of the parties’ submissions, the Court
concludes for the following reasons that it must deny the defendants’ motion.1

                                         I.       BACKGROUND

        “On February 7, 1994, the landlord for Union Station, Union Station Venture, Ltd.

[(“Union Station Venture”),] entered into a lease agreement [(“Lease”)] with La Femme Noire

D.C., Incorporated [(“La Femme Noire”)], a District of Columbia corporation” and subsidiary of

Ark Restaurants Corporation (“Ark Restaurants”). Compl. ¶ 16. Smith, a former employee of

Ark Restaurants, “signed the lease in her official capacity as an officer of [La Femme Noire].”

Id. Four years later, La Femme Noire, as part of a “deal [that] was structured as an asset sale,”

assigned its lease agreement with Union Station Venture to Finally Free, Inc. (“Finally Free”), “a

Delaware corporation formed by the [p]laintiffs.” Id. ¶ 17. “In or about 2007, [Union Station

Venture] sold its interest in Union Station to Union Station Investco, LLC [(“Union Station

Investco”)].” Id. ¶ 18. “Thereafter, [Finally Free] fell behind in the payment of the rent [and],

on or about January 25, 2013, [Union Station Investco] filed the [L and T] matter” solely against

La Femme Noire, “seeking possession of the premises on the grounds of the unpaid rent.” Id.

        On or about February 12, 2013, La Femme Noire “retained [the defendants] to provide

[it] legal services” in the L and T matter. Defs.’ P. & A. at 2. La Femme Noire entered into a

Representation Agreement (the “Agreement”) with Land Carroll, which outlined the terms and

conditions governing the legal services that would be provided in the L and T matter. See

generally Defs.’ Exhibit (“Ex.”) C (Representation Agreement (“Agreement”)). On March 21,

2013, “[u]pon information and belief [that] La Femme [Noire] ha[d] never been properly




1
 In addition to the filings already identified, the Court considered the following submissions in rendering its
decision: (1) the defendants’ Statement of Points and Authorities in Support of Defendants’ Motion to Transfer
Venue Under 28 U.S.C. § 1404 (“Defs.’ P. & A.”); (2) the Plaintiffs/Counter-Defendants’ Response in Opposition to
Defendants’ Motion to Transfer Venue (“Pls.’ Opp’n”); and (3) the defendants’ Reply to Plaintiff’s Opposition to
Defendants’ Motion to Transfer Venue Under 28 U.S.C. § 1404 (“Defs.’ Reply”).

                                                       2
incorporated in D.C.[,] or [in] any other jurisdiction,” United Station Investco “moved to amend

its complaint to add [ ] Smith and [ ] Gasby to the [L and T] matter as individual [d]efendants.”

Compl. ¶ 20. “On April 10, 2013, in open court,” the defendants provided “the assignment

documents purporting to show that the Lease was assigned to [Finally Free] in 1998, but did not

demonstrate that [La Femme Noire] existed at the time the [L]ease was signed or assigned.” Id.

¶ 24. Consequently, Smith and Gasby “were added as defendants to the [L and T matter].” Id.

The parties dispute whether Smith and Gasby became a party to the Agreement after being

named as individual defendants in the L and T matter. See Counterclaim (Mar. 29, 2016)

(“Countercl.”) ¶ 12, ECF No. 6 (asserting that “Gasby[] orally requested that [Land Caroll]

represent” the plaintiffs “pursuant to the terms of the [ ] Agreement”); see also Pls.’ Opp’n at 5

(denying that such an oral agreement modifying the Agreement was ever made).

       During the L and T pre-trial and trial proceedings, the defendants did “not provide any

proof that [La Femme Noire] existed at any point” and “conceded that the corporation never

existed.” Compl. ¶ 25; see also id. ¶¶ 21–30. The L and T matter “resulted in a judgment being

entered personally against [the p]laintiffs . . . on September 19, 2013,” id. ¶ 14, and according to

the plaintiffs, “[t]he sole basis to hold . . . Smith and Gasby liable was the mistaken belief and

concession by the [d]efendants that [La Femme Noire] never existed as an entity and at all times

was just a name,” id. ¶ 30. Thereafter, “Smith and Gasby retained new counsel to assist them

with managing various issues,” who were able to “confirm[] that [La Femme Noire’s] Articles of

Incorporation had been filed” and therefore was a valid existing entity. Id. ¶ 32. Smith and

Gasby then filed “a Rule 60 motion to vacate the judgment” in the L and T matter, id. ¶ 33, for

the purpose of demonstrating “that [La Femme Noire] in fact existed at all relevant times,” id. ¶

34, and that they “were never in possession [of the premises] in their personal capacities and



                                                  3
therefore there was no subject matter jurisdiction as against them in the Landlord & Tenant

Branch,” id. ¶ 33. However, that motion was denied. See id. ¶ 34.

        On January 22, 2016, Smith and Gasby initiated this legal malpractice action against the

defendants in Superior Court. See Compl. The defendants then removed the plaintiffs’ case to

this District pursuant to 28 U.S.C. §1441(a). See Notice of Removal ¶ 5, ECF No. 1. After the

case was removed to this Court, the defendants responded to the plaintiffs’ Complaint and filed a

counterclaim for breach of contract based on the plaintiffs’ failure to adhere to the terms of the

Agreement. See Countercl. at 1. The defendants now move to transfer this case to the Eastern

District of Virginia. See generally Defs.’ Mot.

                                II.     STANDARD OF REVIEW

        28 U.S.C. § 1404(a) provides that, “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have

consented.” 28 U.S.C. § 1404(a) (2012). The decision to transfer a case is discretionary, and a

district court must conduct “an individualized, ‘factually analytical, case-by-case determination

of convenience and fairness.’” New Hope Power Co. v. U.S. Army Corps of Eng’rs, 724 F.

Supp. 2d 90, 94 (D.D.C. 2010) (quoting SEC v. Savoy Indus. Inc., 587 F.2d 1149, 1154 (D.C.

Cir. 1978)). And the moving party “bears the burden of establishing that the transfer of th[e]

action is proper.” Greater Yellowstone Coal. v. Bosworth, 180 F. Supp. 2d 124, 127 (D.D.C.

2001) (citation omitted).

        As a threshold matter, a district court must determine that the proposed transferee court is

located “in a district where the action might have been brought.” Fed. Housing Fin. Agency v.

First Tenn. Bank Nat’l Ass’n, 856 F. Supp. 2d 186, 190 (D.D.C. 2012) (Walton, J.) (quoting



                                                   4
Montgomery v. STG Intern., Inc., 532 F. Supp. 2d 29, 32 (D.D.C. 2008)). If so, then a district

court

         considers both the private interests of the parties and the public interests of the
         courts[.] The private interest considerations include: (1) the plaintiffs’ choice of
         forum, unless the balance of convenience is strongly in favor of the defendants; (2)
         the defendants’ choice of forum; (3) whether the claim arose elsewhere; (4) the
         convenience of the parties; (5) the convenience of the witnesses . . . , but only to
         the extent that the witnesses may actually be unavailable for trial in one of the fora;
         and (6) the ease of access to sources of proof. The public interest considerations
         include: (1) the transferee[] [court’s] familiarity with the governing laws; (2) the
         relative congestion of the calendars of the potential transferee and transferor courts;
         and (3) the local interest in deciding local controversies at home.

Shapiro, Lifschitz & Schram, P.C. v. Hazard, 24 F. Supp. 2d 66, 71 (D.D.C. 1998) (citation

omitted).

                                               III.     ANALYSIS

         There is no dispute that this case could have been brought in the Eastern District of

Virginia, as the plaintiffs are residents of New York and all of the defendants reside in Virginia,

Compl. ¶¶ 2–7, where the proposed transferee court, the Eastern District of Virginia, is located,

see 28 U.S.C. § 1391(b)(1) (“A civil action may be brought in . . . a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located.”).2

Accordingly, the issues for the Court to assess are therefore: (1) whether the defendants are

estopped from seeking a venue change after filing a counterclaim in this district; if not, (2)

whether the forum-selection clause in the Agreement requires this case to be transferred to the

Eastern District of Virginia; and if not, (3) whether the defendants have satisfied their burden of

showing that the balancing of the private and public interest factors of § 1404(a) weighs in favor


2
  Dumont has been domiciled in Virginia since 2004, see Defs.’ Mot., Ex. B (Affidavit of Gregory Dumont
(“Dumont Aff.”)) ¶ 8, Yeager has been domiciled in Virginia since September 1995, see id., Ex. A (Affidavit of
Martin J. A. Yeager (“Yeager Aff.”)) ¶ 4, Mid-Atlantic is a Virginia Limited Liability Company registered with the
Virginia State Bar, see id., Ex. B (Dumont Aff.) ¶ 5, and Land Carroll is a Virginia professional corporation that is
registered with the Virginia State Bar, see id., Ex. A (Yeager Aff.) ¶ 6.

                                                          5
of transferring this case to the Eastern District of Virginia.

       A. The Filing of a Counterclaim Does Not Prevent a Party from Seeking a Venue
          Change

       The plaintiffs assert that the defendants “waived their ability to seek a transfer” by

removing this case from Superior Court to this Court, and then filing their Counterclaim in the

case, thereby “submit[ing] themselves to the jurisdiction of this Honorable Court.” Pls.’ Opp’n

at 3. In response, the defendants argue that the filing of a compulsory counterclaim does not

constitute a waiver of either jurisdiction or venue. See Defs.’ Reply at 4–6.

        “Unlike a motion to dismiss for improper venue under Rule 12(b)(3), a motion to

transfer venue under [§] 1404(a) is not a ‘defense’ that must be raised by pre-answer motion or

in a responsive pleading.” Nicholas v. Vilsack, 183 F. Supp. 3d 39, 42 (D.D.C. 2016) (citing

14D Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 3829 (4th ed.)).

This is so because “the purpose of [§ 1404(a)] is to prevent the waste of time, energy and money

and to protect litigants, witnesses and the public against unnecessary inconvenience and

expense.” Intrepid Potash-New Mexico, LLC v. U.S. Dep’t of Interior, 669 F. Supp. 2d 88, 92

(D.D.C. 2009) (quoting Van Dusen v. Barrack, 376 U.S. 612, 616 (1964)). Additionally, “[f]or a

§ 1404(a) motion, ‘there is no claim that venue is improper . . . [and] a request to transfer [under

§ 1404(a)] [is not] waived by the [d]efendant if not raised prior to or in a responsive pleading.’”

Id. (quoting W. Watersheds Project v. Clarke, Civil Action No. 03-1985(HHK), slip op. at *6 n.9

(D.D.C. July 28, 2004)). Moreover, “a motion to transfer may be made at any time after the

initiation of an action under [§] 1404(a).” Great Socialist People’s Libyan Arab Jamahiriya v.

Miski, 496 F. Supp. 2d 137, 140 n.3 (D.D.C. 2007) (Walton, J.).

       Here, the defendants did not waive their ability to seek a transfer of venue pursuant to

§ 1404(a) by filing a counterclaim after this case was removed to this Court in conjunction with

                                                   6
their answer to the plaintiffs’ Complaint. In their § 1404(a) motion, the defendants are not

claiming that venue is improper in this District, and in fact, have acknowledged that venue is

proper in this District. See Notice of Removal (Mar. 23, 2016), ECF No. 1, ¶¶ 4–5 (“The United

States District Court for the District of Columbia has jurisdiction over this action pursuant to 28

U.S.C. § 1332(a), diversity jurisdiction. . . . Pursuant to 28 U.S.C. § 1441(a), [the d]efendants

are entitled to remove this action to this Court because it is the district court embracing the place

where the action is currently pending.”). Rather, the defendants seek to transfer this case “[f]or

the convenience of [the] parties and witnesses, [and] in the interest of justice.” Defs.’ P. & A. at

3 (citing § 1404(a)). Accordingly, because the defendants move to transfer this case pursuant to

§ 1404(a), which they may do “at any time after the initiation of an action,” Miski, 496 F. Supp.
2d at 140 n.3, their filing of a counterclaim in this District does not prohibit them from seeking a

transfer under § 1404(a).

       B. The Agreement’s Forum Selection Clause Does Not Modify the Court’s
          § 1404(a) Analysis

       The Agreement’s forum-selection clause provides that the parties “hereby consent to the

jurisdiction of the courts of the Commonwealth of Virginia and to venue in the courts of the City

of Alexandria, Virginia for purposes of resolving any disputes between the parties.” Defs.’ Mot.,

Ex. C (Agreement) ¶ 13. The defendants argue that this case should be transferred to the Eastern

District of Virginia because the forum-selection clause in the Agreement should be given

mandatory effect, and because the plaintiffs “consented to personal jurisdiction and venue in

Virginia.” Defs.’ P. & A. at 4. In response, the plaintiffs contend that they are not bound by the

forum-selection clause of the Agreement because they never contracted to be parties to the

Agreement in their individual capacities. Pls.’ Opp’n at 4–5. The plaintiffs also argue that, even

assuming that they are bound by the terms of the Agreement, the forum-selection clause is

                                                  7
permissive and not binding because the clause lacks “language clearly establishing exclusive

jurisdiction and venue, to the exclusion of all others.” Id. at 6 (citing Byrd v. Admiral Moving &

Storage, Inc., 355 F. Supp. 2d 234 (D.D.C. 2005)).

       The Supreme Court has made clear that § 1404(a) “provides a mechanism for

enforcement of forum-selection clauses that point to a particular federal district.” Atl. Marine

Constr. Co., Inc. v. U.S. Dist. Court for W. Dist. of Texas, __ U.S. __, __, 134 S. Ct. 568, 579

(2013). “And as the [Supreme] Court stated, ‘[w]hen the parties have agreed to a valid

forum-selection clause, a district court should ordinarily transfer the case to the forum specified

in that clause. . . . [O]nly under extraordinary circumstances unrelated to the convenience of the

parties should a § 1404(a) motion be denied.’” One on One Basketball, Inc. v. Glob. Payments

Direct, Inc., 38 F. Supp. 3d 44, 49 (D.D.C. 2014) (quoting Atl. Marine Constr., __ U.S. at __,

134 S. Ct. at 581). Furthermore, “[t]he non-movant bears the burden of demonstrating that such

extraordinary circumstances exist and must show ‘why the court should not transfer the case to

the forum to which the parties agreed.’” McGowan v. Pierside Boatworks, Inc., __ F. Supp. 3d

__, __, No. 16-cv-00758 (APM), 2016 WL 6088268, at *1 (D.D.C. Oct. 17, 2016) (quoting Atl.

Marine Constr., __ U.S. at __, 134 S. Ct. at 582).

       Here, the challenged forum-selection clause does not require the Court “to adjust [its]

usual § 1404(a) analysis,” Atl. Marine Constr., __ U.S. at __, 134 S. Ct. at 581, because the

record does not show that the plaintiffs, in their individual capacities, contractually agreed to be

bound by the Agreement or the terms of its forum-selection clause. As the Court previously

noted, the parties dispute whether the plaintiffs are parties to the Agreement. See supra Part 1 at

3. However, the Agreement, which “may not be modified except by a writing signed by each

party,” Defs.’ Mot., Ex. C (Agreement) ¶ 15, is not signed by the plaintiffs in their individual



                                                  8
capacities, see id. (showing that the parties to the Agreement are La Femme Noire and Land

Carroll), and despite the defendants’ representation that the plaintiffs “orally requested that [the

defendants] represent them in their individual capacity,” see Defs.’ Mot., Ex. B (Dumont Aff.)

¶ 9, the record is devoid of any documents executed by the plaintiffs that modify the Agreement

to reflect their intent to be bound by the Agreement in their individual capacities as required by

the Agreement. Despite the absence of any such documentation, the defendants argue that

“[w]hile Gasby may not have physically signed the Agreement, he agreed to its terms and

authorized [his agent] to sign on his behalf.” Defs.’ Reply at 2 (citing id., Ex. A (email

correspondence dated February 21, 2013 (“February 21st Email”)) at 1 (“Attached please find

the signed agreement that I signed on behalf of Dan Gasby.”). But, this email correspondence

occurred shortly after Smith and Gasby, acting on behalf of La Femme Noire, retained Land

Carroll to represent La Femme Noire in the L and T matter, see Defs.’ P. & A. at 2, and one

month before the plaintiffs in that matter moved to add Smith and Gasby as individual

defendants, see Compl. ¶ 20. Additionally, Gasby has submitted an affidavit attesting that he

“did not sign the [ ] Agreement identified by [the d]efendants,” nor did he “orally request, either

on [his] behalf or on behalf of [ ] Smith, that [the d]efendants represent [the plaintiff’s] interests

under the same terms and conditions that [the defendants] had been purporting to represent La

Femme Noir.” Pls.’ Opp’n, Ex. A (Affidavit of Clarence A.D. Gasby) ¶¶ 5–6. Thus, in

reviewing the language found in the four corners of the Agreement, coupled with the additional

evidence proffered by the parties, the Court finds that Smith and Gasby are not parties to the

Agreement in their individual capacities. Accordingly, the plaintiffs are not bound by the

Agreement’s forum-selection clause, and thus, that clause does not alter the Court’s § 1404(a)

analysis.



                                                   9
       C. Section 1404(a)’s Balancing Test

       Now that the Court has determined that the forum-selection clause in the Agreement does

not change the “calculus” of the Court’s § 1404(a) analysis, Atl. Marine Constr., __ U.S. at __,

134 S. Ct. at 581, the Court turns to the private and public interest factors provided in § 1404(a).

               1. The Private Interest Factors

                       a. The Parties’ Choice of Forum and Where the Claims Arose

       Generally, the plaintiff’s choice of forum is given substantial deference, and therefore,

the movant requesting a transfer of venue “bears a heavy burden of establishing that [the]

plaintiffs’ choice of forum is inappropriate.” Thayer/Patricof Educ. Funding, L.L.C. v. Pryor

Res., Inc., 196 F. Supp. 2d 21, 31 (D.D.C. 2002) (citations omitted). Additionally, district courts

are to defer to a plaintiff’s choice of forum unless that forum has “no meaningful relationship to

the plaintiff’s claims or to the parties,” U.S. ex rel. Westrick v. Second Chance Body Armor,

Inc., 771 F. Supp. 2d 42, 47 (D.D.C. 2011), or if “most of the relevant events occurred

elsewhere,” Aftab v. Gonzalez, 597 F. Supp. 2d 76, 80 (D.D.C. 2009) (quoting Hunter v.

Johanns, 517 F. Supp. 2d 340, 344 (D.D.C. 2007)).

       Here, the Court finds that the plaintiffs’ choice of forum is entitled to deference because

there is a substantial nexus between this District and the factual circumstances underlying the

plaintiffs’ legal malpractice allegations. The defendants devote the crux of their argument to the

forum-selection clause in the Agreement. Defs.’ Reply at 6–7. However, as the Court

previously concluded, the Agreement’s forum-selection clause has no bearing on its § 1404(a)

analysis. See supra Part III.B. What is compelling is that the plaintiffs’ legal malpractice claim

stems from the defendants’ alleged “acts or omissions made in the Landlord Tenant Branch of

the Superior Court.” Pls.’ Opp’n at 9; see also Defs.’ P. & A. at 6 (noting that “the underlying



                                                 10
dispute involves a landlord-tenant action in [ ] Superior Court”). Consequently, because the

factual circumstances surrounding the plaintiffs’ legal malpractice claim arose in this District,

and because the defendants have not carried their burden of demonstrating that the plaintiffs’

choice of forum is unsuitable, the Court finds that “the location where the claims arose

outweighs the [defendants’] choice of forum and therefore weighs in favor of [not] transferring

this case.” United States v. Quicken Loans, Inc., __ F. Supp. 3d __, __, No. 15-613 (RBW),

2016 WL 6838186, at *4 (D.D.C. Nov. 18, 2016) (Walton, J.).

                        b. The Convenience of the Parties and Witnesses and the Ease of
                           Access to Sources of Proof

         The defendants argue that transferring this case to the Eastern District of Virginia would

promote convenience because (1) “[a]ll of the individual defendants live and work in Virginia,

and the law firm defendants are Virginia businesses with their headquarters in Virginia”; (2) as

“the plaintiffs reside in New York, the Eastern District of Virginia is no more inconvenient to

them than [this District],” Defs.’ P. & A. at 5; and (3) “the witnesses and documents relevant in

this legal malpractice case are mainly located outside of [this District],” id. at 6. In response, the

plaintiffs contend that transferring the case “will merely allow the [d]efendants the convenience

of a shorter drive to the courthouse[, which] will then result in a longer drive for [the p]laintiffs,

as they will have to drive out of the District of Columbia to the City of Alexandria.” Pls.’ Opp’n

at 12.

         “Unless all parties reside in the selected jurisdiction, any litigation will be more

expensive for some than for others.” Kotan v. Pizza Outlet, Inc., 400 F. Supp. 2d 44, 50 (D.D.C.

2005) (quoting Moses v. Bus. Card Express, Inc., 929 F.2d 1131, 1139 (6th Cir. 1991)).

Therefore, “for this factor to weigh in favor of transfer, litigating in the transferee district must




                                                   11
not merely shift inconvenience to the plaintiffs, but rather should lead to an overall increase in

convenience for the parties.” U.S. ex rel. Westrick, 771 F. Supp. 2d at 48.

       The defendants have not demonstrated that transferring the case to the Eastern District of

Virginia “will lead to a net increase in convenience for all parties.” Id. While it is true that the

defendants either reside or have their principal offices in Virginia and the majority of the legal

work conducted in the underlying L and T matter may have occurred in Virginia, the

convenience the defendants seek by transferring this case from this District to the Eastern

District of Virginia is minimal and benefits only them. Other than the defendants and some other

representatives who participated in the L and T matter, the plaintiffs and the other “potential

witnesses will be required to travel from either New York or some other location outside the City

of Alexandria.” Pls.’ Opp’n at 13 (noting that “the [p]laintiffs will likely need to call non-party

witnesses located within the District of Columbia as this matter relates to a case litigated in the

District of Columbia that relate[s] to premises leased in the District of Columbia”).

Consequently, transferring the case to the Eastern District of Virginia will only “shift

inconvenience to the plaintiffs.” U.S. ex rel. Westrick, 771 F. Supp. 2d at 48. Therefore,

because the defendants “have not shown that transferring this case will result in more than

marginal relief,” id., and because this District is a more convenient forum for the plaintiffs and

many of the witnesses, this factor weighs against transferring this case to the Eastern District of

Virginia.

               2. The Public Interest Factors

                       a. The Relative Congestion of the Transferee and Transferor Courts

       The defendants contend that their “transfer request is not solely due to the convenience

for parties and witnesses, or to obtain a procedural advantage, [but that] they also seek a speedy



                                                 12
resolution to the litigation.” Defs.’ Reply at 7 (footnote omitted). In response, the plaintiffs

assert that the number of filings in this District and in the Eastern District of Virginia “are

arguably comparable” “[g]iven their reasonably close geographic proximity,” and thus “the

balance of congestion . . . remains equal.” Pls.’ Opp’n at 11.

        “In this [D]istrict, potential speed of resolution is examined by comparing the median

filing times to disposition in the courts at issue.” Fed. Housing Fin. Agency, 856 F. Supp. 2d at

194 (quoting Spaeth v. Mich. State Univ. Coll. of Law, 845 F. Supp. 2d 48, 60 (D.D.C. 2012)).

According to the latest statistics concerning federal judicial caseloads, the median

filing-to-disposition period in this District was 8.0 months, compared to 5.2 months in the

Eastern District of Virginia. U.S. District Courts–Combined Civil and Criminal Federal Court

Management Statistics at 2, 25 (June 30, 2016), available at

http://www.uscourts.gov/statistics/table/na/federal-court-management-statistics/2016/06/30-1.

Accordingly, the relative congestion of the Eastern District of Virginia weighs in favor of

transfer to that court, but only slightly, considering that the filing-to-disposition period is not that

significant.

                        b. The Local Interest in Deciding Local Controversies at Home

        The plaintiffs argue that this District “ha[s] a greater interest than Virginia . . . in

litigating [this] District of Columbia legal malpractice action” because their claims arise out of

the defendants’ alleged “acts or omissions made in” Superior Court during the litigation of the L

and T matter. Pls.’ Opp’n at 9. Similar to the majority of its arguments, the defendants direct

the Court to the Agreement’s forum-selection clause as support for why venue in the Eastern

District of Virginia outweighs the local interest of this District to decide local controversies.

Defs.’ Reply at 6. However, as the Court previously concluded, it owes the Agreement no



                                                   13
deference because the record does not demonstrate that the plaintiffs are parties to the

Agreement, see supra Part III.B, and therefore, the argument has no bearing on the Court’s

analysis. On the other hand, because the dispute in this case concerns the quality of legal

representation provided in Superior Court by the defendants, who provided that representation

based on membership in the District of Columbia Bar, the Court agrees that this District has a

stronger local interest in this matter. Therefore, this factor weighs against transferring this case

to the Eastern District of Virginia.

                                              IV. CONCLUSION

           In sum, the Court concludes that the defendants’ filing of a counterclaim in conjunction

with their response to the plaintiffs’ Complaint does not bar them from moving to have this case

transferred pursuant to § 1404(a), and that the plaintiffs are not parties to the forum-selection

clause of the legal services Agreement which the defendants contend requires that this case be

litigated in the state of Virginia. Whether this case should be transferred is therefore governed

by 28 U.S.C. § 1404(a), and the Court finds that the balance of factors outlined in § 1404(a)

weighs in favor of the plaintiffs’ position. Thus, this District is deemed the more appropriate

forum for the adjudication of this case. Each of the private and public interest factors, with the

exception of the relative congestion of both the transferee and transferor courts, weigh in favor of

not transferring this case to the Eastern District of Virginia. Accordingly, the Court denies the

defendants’ motion to transfer this case to the United States District Court for the Eastern

District of Virginia.

           SO ORDERED this 13th day of January, 2017.3


                                                                          REGGIE B. WALTON
                                                                          United States District Judge
3
    An Order consistent with this Memorandum Opinion is issued simultaneously with this opinion.

                                                         14